Motion to substitute Grace Churchill, as administratrix of the goods, chattels and credits of Clifford Churchill, deceased, as respondent in the place of Clifford Churchill as respondent in the appeal taken by the defendant, pending in this court, denied, without costs, on the ground that the action which plaintiff instituted to recover for his personal injuries abated by reason of his death. Chapter 795 of the Laws of 1935 does not apply. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.